In adefamation action, defendant appeals from an order of the Supreme Court, Kings County, dated June 24, 1976, which denied his motion to resettle a prior order of the same court, dated May 13, 1976, which order, inter alia, designated the Union of Orthodox Rabbis as arbitrator. Order reversed, without costs or disbursements, and motion granted to the extent that the order of May 13, 1976 is resettled by adding thereto a provision that the arbitrators to be designated by the Union of Orthodox Rabbis to hear and determine the controversy between the parties shall not be any of the rabbis who formerly sat in any proceeding in which the defendant was involved, or any rabbi residing in the Borough of Brooklyn. Under the circumstances of this case, the added provision should have been made part of the order under review. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.